DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenney et al. (US Patent Application Publication US 2016/0204486 A1).
Regarding claim 1,  Kenney discloses (Figure 7-9 and 20-22)  a battery cooling plate heat exchanger, comprising: a first plate ( the cover plate 26 above base plate 24(1) in figure 20-22); 
a second plate (the cover plate 26 below base plate 24(1) in figure 20-22); 
an intermediate plate (base plate 24(1) and 24(2)) arranged between the first plate and the second plate and joined thereto at peripheral edges to create a sealed periphery (plate 24(1) and 24(2) is joined to the cover plates 26 by brazing per paragraph 0060), the intermediate plate (24(1) and 24(2)) having corrugations with crests and troughs (depressions or troughs at flow passages 40 and 42  in plate 24(2) and crests at lands or flow dividers 43 in plate 24(1) per paragraph 0060), each crest  in contact with an inwardly facing surface of the first plate (Crests at lands or flow dividers 43 in plate 24(1) contact  the cover plate 26 above base plate 24(1) as seen in figure 20-22), and each trough in contact with an inwardly facing surface of the second plate (depressions or troughs at flow passages 40 and 42  in plate 24(2) face and contact the cover plate 26 below base plate 24(1)) ; 
a fluid manifolding area arranged at an end of the battery cooling plate heat exchanger in a lengthwise direction of the battery cooling plate heat exchanger (the area in plates 24(1) and 24(2) below inlet and outlet manifolds 54 and 56); 
a first inlet chamber (inlet header region 47(1)), first outlet chamber (the chamber for outflow of fluid at the second ends 52 of plate 24(1) aligned with fluid openings 36 per paragraph 0093), second inlet chamber (inlet header region 47(2)), and second outlet chamber (the chamber for outflow of fluid at the second ends 52 of plate 24(2) aligned with fluid openings 36 per paragraph 0093) arranged within the fluid manifolding area; 
a first plurality of nonlinear fluid flow paths arranged between the intermediate plate and the first plate  (passages 40 and 42 in plate 24(1)  are nonlinear as they are connected by u shaped  depression 45 for  return of fluid to the manifolds) and providing fluid connections between the first inlet chamber and the first outlet chamber; and 

wherein each of the first plurality of nonlinear fluid flow paths (passages 40 and 42 in plate 24(1)) extends in a thickness direction and a width direction of the heat exchanger between one of the troughs and the first plate (the paths in passages 40 and 42 in plate 24(1) lie in a thickness direction between the troughs in plate 24(2) and the first plate at the cover plate 26 above base plate 24(1) and in a width direction that extend parallel to the embossments 54 and 56 in figure 20-22), 
wherein each of the second plurality of nonlinear fluid flow paths (passages 40 and 42 in plate 24(2)) extends in the thickness direction and a width direction between one of the crests and the second plate (the paths in passages 40 and 42 in plate 24(2) lie in a thickness direction between the crests in plate 24(1) and the second plate at the cover plate 26 below base plate 24(1) and in a width direction that extend parallel to the embossments 54 and 56 in figure 20-22), and 
wherein a portion of each of the first plurality of nonlinear fluid flow paths (passages 40 and 42 in plate 24(1)) is at least partially aligned with a portion of one of the second nonlinear fluid flow paths (passages 40 and 42 in plate 24(2)) in the thickness direction and the width direction of the heat exchanger (the paths in plate 24(1) and 24(2) are aligned in parallel with each other in the thickness direction as seen in figure 20-21 and with the turn portions 45 of the passages in plates 24(1) and 24(2) at least partially aligned in the  width direction as both extend from flow passages 40 to 42 parallelly in the width direction).

Regarding claim 2, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses  each of the first plurality of nonlinear fluid flow paths includes at least two linear flow segments extending in said lengthwise direction of the battery cooling plate heat exchanger ( flow passages 40 and 42 on plate 24(1)); each of the second plurality of nonlinear fluid flow paths includes at least two linear flow segments extending in said lengthwise direction of the battery cooling plate heat exchanger (flow passages 40 and 42 on plate 24(2)); each of said linear flow segments of the first plurality of nonlinear fluid flow paths is adjacent to at least one of said linear flow segments of the second plurality of nonlinear fluid flow paths ( as seen in figure 20-22 flow segments in flow passages 40 and 42 on plate 24(1) are adjacent to flow passages 40 and 42 on plate 24(2)) ; and fluid traveling along each one of said linear flow segments of the first plurality of nonlinear fluid flow paths is flowing in a direction opposite that of fluid traveling along the adjacent linear flow segments of the second plurality of nonlinear fluid flow paths ( fluid in passages 40 flow to regions 45 and fluid in passages 42 flow from regions 45 per paragraph 0095).
	Regarding claim 3, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses  wherein fluid flowing along the first plurality of nonlinear fluid flow paths ( flow passages 40 and 42 on plate 24(1)) between the first inlet chamber and the first outlet chamber is traveling in a counterflow orientation to fluid flowing along the second plurality of nonlinear fluid flow paths ( flow passages 40 and 42 on plate 24(2)) between the second inlet chamber and the second outlet chamber ( at least a portion would be flowing counter to the other as the fluid flows out in passages 40 and returns in passages 42).
	Regarding claim 4, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses  each one of the first and second pluralities of nonlinear fluid flow paths extends in a unbroken and non-communicating manner with other ones of the first and second pluralities of nonlinear fluid flow paths between the first and second inlet chambers and the first and second outlet chambers ( individual passages 40 and 42 combined with 
Regarding claim 5, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses  an inlet header  (54) joined to the first plate and fluidly connected to the first inlet chamber (47(1)) by way of a first plurality of apertures (fluid opening 62 and  slot 35) and to the second inlet chamber (47(2)) by way of a second plurality of apertures (fluid openings 125); and an outlet header (56) joined to the first plate and fluidly connected to the first outlet chamber (the chamber for outflow of fluid at the second ends 52 of plate 24(1) aligned with fluid openings 36 per paragraph 0093) by way of a third plurality of apertures (fluid openings 36) and to the second outlet chamber (the chamber for outflow of fluid at the second ends 52 of plate 24(2) aligned with fluid openings 36 per paragraph 0093) by way of a fourth plurality of apertures (fluid openings 126).
Regarding claim 6, Kenney Discloses the claim limitations of claim 5 above and Kenney further discloses  wherein the second (fluid openings 125) and the fourth pluralities (fluid openings 126) of apertures extend through both the first plate and the intermediate plate (openings 125 and 126 fluidly connect the manifolds to both sides of the plates 24 to the headers 54 and 56) and wherein the first (fluid opening 62 and  slot 35) and the third pluralities (fluid openings 36) of apertures extend through the first plate but not through the intermediate plate (openings at 35 and 36 only extend through the cover plate 26).
Regarding claim 7, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses wherein the first inlet chamber overlaps with the second outlet chamber in a thickness direction of the battery cooling plate and wherein the second inlet chamber overlaps with the first outlet chamber in said thickness direction.
	Regarding claim 10, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses wherein each one of the first plurality of nonlinear fluid flow paths (at individual passages 40 and 42 in plate 24(1)) and each one of the second plurality of nonlinear 
Regarding claim 11, Kenney Discloses the claim limitations of claim 1 above and Kenney further discloses  the first inlet chamber (inlet header region 47(1)), first outlet chamber ( the chamber for outflow of fluid at the second ends 52 of plate 24(1) aligned with fluid openings 36 per paragraph 0093), and first plurality of nonlinear flow paths ( flow passages 40 and 42 on plate 24(1)) together define a first fluid volume within the battery plate heat exchanger and wherein the second inlet chamber ( inlet header region 47(2)), second outlet chamber (the chamber for outflow of fluid at the second ends 52 of plate 24(2) aligned with fluid openings 36 per paragraph 0093), and second plurality of nonlinear flow paths (flow passages 40 and 42 on plate 24(2)) together define a second fluid volume within the battery plate heat exchanger, the first and second fluid volumes being hydraulically separated from one another between the first and second plates ( the first and second volumes are separated in the flow passages 40 and 42 between the cover plates 26  by the bodies of plates 24(1) and 24(2)).
Regarding claim 12, Kenney Discloses the claim limitations of claim 11 above and Kenney further discloses  an inlet header (at inlet manifold 54) and an outlet header (outlet manifold 56) in fluid communication with the first and second fluid volumes such that a first flow circuit extending between the inlet header and the outlet header through the first fluid volumes (in the flow passages 40 and 42 on plate 24(1))  is hydraulically in parallel with a second flow circuit extending between the inlet header and the outlet header through the second fluid volume ( flow passages 40 and 42 on plate 24(2) would be in parallel with flow passages 40 and 42 on plate 24(1) between the inlet headers and outlet headers 54 and 56).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. ( US Patent 6,034,872) in view of Palanchon (US Patent Application Publication US 2013/0244077 A1) .
Regarding claim 1,  Chrysler discloses ( figures 9A-12) a battery cooling plate heat exchanger (the heat exchanger is for any electronic system requiring cooling per Col. 1 line 7-9), comprising: a first plate (top plates  410); a second plate (bottom plates 420); 
an intermediate plate (blocks 400) arranged between the first plate and the second plate and joined thereto at peripheral edges to create a sealed periphery (plates are affixed to the blocks  per Col. 11, line 37-47), the intermediate plate (400) having corrugations with crests and troughs (corrugations and crest and troughs formed by passages 405 and 406, where in the case of figure 10 the  walls between passages 406 and plate 410 in figure 10 forms a crest and where the  walls between passages 405 and plate 420 in figure 10 forms a trough), each crest in contact with an inwardly facing surface of the first plate (the walls between passages 406 and plate 410 contact top plate 410), and each trough in contact with an inwardly facing surface of the second plate (the walls between passages 405 and plate 420 contact bottom plate 420); 

a first inlet chamber (in manifold 407), first outlet chamber (in manifold 408), second inlet chamber (the manifold for coolant flowing in entrance opening 403), and second outlet chamber (the manifold for coolant flowing out exit opening 401) arranged within the fluid manifolding area; 
a first plurality of fluid flow paths arranged between the intermediate plate and the first plate (passages 405 are between block 400 and plates 410) and providing fluid connections between the first inlet chamber ( manifold 407) and the first outlet chamber (manifold 408); and 
a second plurality of fluid flow paths arranged between the intermediate plate and the second plate (passages 406 are between block 400 and plates 420) and providing fluid connections between the second inlet chamber (the manifold for coolant flowing in entrance opening 403) and the second outlet chamber (the manifold for coolant flowing out exit opening 401);
wherein each of the first plurality of nonlinear fluid flow paths (passages 405) extends in a thickness direction and a width direction of the heat exchanger between one of the troughs and the first plate (the passages 405 lie between the trough, at the walls between passages 405 and plate 420, and the top plate 410 and extend in a thickness and width direction as the passages have a thickness and a width as seen in figure 10A and 10B), 
wherein each of the second plurality of nonlinear fluid flow paths (passages 406) extends in the thickness direction and a width direction between one of the crests and the second plate (the passages 406 lie between the crest, at the walls between passages 406 and plate 410, and the bottom plate 420 and extend in a thickness and width direction as the passages have a thickness and a width as seen in figure 10A and 10B), and 

 However Chrysler does not explicitly disclose that the flow paths are nonlinear.
Palanchon teaches (figures 1-11) a battery cooling plate heat exchange (110) that has flow paths that are nonlinear (flow paths in fluid chamber regions 124 are connected by u- turns 126). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the heat exchanger of Chrysler to include the serpentine flow paths as recognized by Palanchon doing so would allow for the fluid inlets and outlets to be connected on the same side of the heat exchanger as recognized by Palanchon and would a low for insertion into the battery modules  when used for cooling batteries (per paragraph 0084) and would allow for compliance between individual flow sections and the battery (per paragraph 0055 to accommodate variance between adjacent  battery modules).
	Regarding claim 3, Chrysler as modified discloses the claim limitations of claim 1 above and Chrysler further discloses wherein fluid flowing along the first plurality of nonlinear fluid flow paths (405) between the first inlet chamber and the first outlet chamber is traveling in a counterflow orientation to fluid flowing along the second plurality of nonlinear fluid flow paths (406) between the second inlet chamber and the second outlet chamber ( in figure 10 coolant flows into passages 405 from entrance opening 402 and out exit opening 404 and coolant flows into passages 406 from entrance opening 403 and out exit opening 401 which is a counter flow arrangement).
Regarding claim 4, Chrysler as modified discloses the claim limitations of claim 1 above and Chrysler further discloses wherein each one of the first and second pluralities of fluid flow paths (405 and 406) extends in a unbroken and non-communicating manner with other ones of the first and second pluralities of fluid flow paths between the first and second inlet chambers and the first and second outlet chambers ( the flow passages 405 and 406 are for separate and distinct cooling circuits per Col. 10 line 11-21).  And Palanchon discloses that the flow paths may be nonlinear as noted above.
	Regarding claim 7, Chrysler as modified discloses the claim limitations of claim 1 above and Chrysler further discloses the first inlet chamber (in manifold 407) overlaps with the second outlet chamber (the manifold for coolant flowing out exit opening 401) in a thickness direction of the battery cooling plate ( as seen in figure 10C) and wherein the second inlet chamber (the manifold for coolant flowing in entrance opening 403) overlaps with the first outlet chamber in (manifold 408) in said thickness direction (seen in figures 10A-10C).
Regarding claim 8 and 9, Chrysler as modified discloses the claim limitations of claim 1 above and Chrysler further discloses a bead formed into one of the first and second plates ( the projecting rim between fluid exit openings 401 and 404 and the adjacent passage 405 projects into the top plate 410) and extending from an edge of said plate and extending through the fluid manifolding area in manifold 407 and exit opening 401), wherein the intermediate plate  (400) is joined to both the first (410) and the second plate (420) in the region of the bead in order to hydraulically separate the first inlet chamber (in manifold 407) from the first outlet chamber ( in manifold 408) and the second inlet chamber ( the manifold for coolant flowing in entrance opening 403) from the second outlet chamber (the manifold for coolant flowing out exit opening 401),  wherein the bead separates the fluid manifolding area into a first half containing the first inlet chamber and the second outlet chamber and a second half containing the second inlet chamber and the first outlet chamber (the first inlet chamber and second outlet chamber are on one side  and the first outlet chamber and the second inlet chamber are on the other side).
Regarding claim 10, Chrysler as modified discloses the claim limitations of claim 1 above and Palanchon further discloses wherein each one of the first plurality of nonlinear fluid flow paths and each one of the second plurality of nonlinear flow paths defines one or more U-shaped flow paths through the battery plate heat exchanger (flow paths in fluid chamber regions 124 are connected by u turns 126).
Regarding claim 11, Chrysler as modified discloses the claim limitations of claim 1 above and Chrysler further discloses wherein the first inlet chamber (in manifold 407), first outlet chamber ( in manifold 408), and first plurality of flow paths (passages 405) together define a first fluid volume within the battery plate heat exchanger ( for coolant  in passages 405  which form  a separate circuit from coolant in passages 406) and wherein the second inlet chamber ( the manifold for coolant flowing in entrance opening 403), second outlet chamber (the manifold for coolant flowing out exit opening 401), and second plurality of flow paths (passages 406) together define a second fluid volume within the battery plate heat exchanger ( for coolant  in passages 406  which form  a separate circuit from coolant in passages 405), the first and second fluid volumes being hydraulically separated from one another between the first and second plates ( the flow passages 405 and 406 are for separate and distinct cooling circuits per Col. 10 line 11-21). And Palanchon discloses that the flow paths may be nonlinear as noted above.

Claims 28-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. ( US Patent 6,034,872) in view of Abels (US Patent Application Publication US 2014/0224452 A1).
Regarding claim 28, Chrysler discloses (figures 9A-12) a battery cooling plate heat exchanger, comprising: a first plate (top plate 410) having; a second plate (bottom plate 420); an intermediate sheet (block 400) comprising a plurality of corrugations that extend partially 
a first chamber located between the first plate and the intermediate sheet (passages 405 and the fluidly connected portions of manifolds 407 and 408 lie between plate 410 and block 400), the first chamber including first flow channels defined by the plurality of corrugations (passages 405), and a first manifold fluidly connected to the first flow channels (either of manifolds 407 or 408); and 
a second chamber located between the second plate and the intermediate sheet (passages 406 and the fluidly connected portions of manifolds  connected to entrance opening 403 and exit opening 401, per Col. 11, line 5-12, lie between plate 420 and block 400), the second chamber including second flow channels defined by the plurality corrugations, and a second manifold fluidly connected to the second flow channels ( either of the manifold for coolant flowing in entrance opening 403 or the manifold for coolant flowing out exit opening 401 connected to passages 406, per Col. 11, line 5-12), 
wherein the intermediate sheet (400) is sealed to the first plate (410) around the first chamber and wherein the intermediate sheet (400) is sealed to the second plate (420) around the second chamber (plates are affixed to the blocks per Col. 11, line 37-47 which would seal the flow of coolant in the passages 405 and 406 in the cold plate), 
wherein each corrugation of the plurality of corrugations extends from a crest joined to the first plate  (the walls between passages 406 and plate 410 in figure 10 forms a crest) to a trough joined to the second plate (the walls between passages 405 and plate 420 in figure 10 forms a trough), 
wherein each of the first channels (passages 405) extends in a thickness direction and a width direction of the heat exchanger between one of the troughs and the first plate (the passages 405 lie between the trough, at the walls between passages 405 and plate 420, and 
wherein each of the second channels (passages 406) extends in the thickness direction and the width direction between one of the crests and the second plate (the passages 406 lie between the crest, at the walls between passages 406 and plate 410, and the bottom plate 420 and extend in a thickness and width direction as the passages have a thickness and a width as seen in figure 10A and 10B), and 
wherein a portion of each of the first channels (405) is at least partially aligned with a portion of one of the second channels (406) in the thickness direction and the width direction (the paths 405 and 406 are aligned in parallel with each other in the thickness direction as seen in figure 10A and 10B and the paths 405 and 406 have portions that are aligned with each other in the width direction from left to right in figure 10A and 10B).
However Chrysler does not disclose that the first plate has a raised central portion.
Abels teaches a heat exchange formed of a first plate (plate 30) and intermediate plate (at plates 28 and 44 in figure 2) and a second plate (plate 46) where the first plate (30) has a raised central portion (plate 30 is raised by raised peripheral flange 32 to seal a flow passage between the first plate 30 and an intermediate plate 28 and 44 per paragraph 0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have substituted the thick intermediate block sealing surface of Chrysler for the raised plate sealed to a thinner intermediate plate as disclosed by Abels. Doing so would provide a known alternative sealing surface for a heat exchanger with two flow passages (20, 36)  and first plates and second outer plates  and an intermediate plate that would allow a thinner flange (32 or 48) to provide the spacing for fluid flow passages as opposed to a thicker heat exchanger block taught by Chrysler. Including the raised area of the plates (30, 46) by the flanges (32 or 48) would provide a well-known sealing structure for joining outer plates of a heat 
Regarding claim 29, Chrysler as modified discloses the claim limitations of claim 28 above and Abels further discloses the second plate (46) includes a second raised central portion (plate 46 is raised by raised peripheral flange 48 to seal a flow passage between the second plate 46 and an intermediate plate 28 and 44 per paragraph 0024).
Regarding claim 30, Chrysler as modified discloses the claim limitations of claim 28 above and Chrysler further discloses wherein the intermediate sheet (400) includes a first embossment that extends to the second plate (the portion of block 400 that extends to plate 420 from the central divider that divides the flow paths between the fluids in passages 405 and 406 in manifold 407 as seen in figure 10C) and a second embossment that extends to the first plate (the portion of block 400 that extends to plate 410 from the central divider that divides the flow paths between the fluids in passages 405 and 406 in manifold 407 as seen in figure 10C).
Regarding claim 31, Chrysler as modified discloses the claim limitations of claim 30 above and Chrysler further discloses wherein both the first embossment and the second embossment at least partially define both the first manifold and the second manifold (the manifolds 407 for the upper passages 405 and the manifold from passages 406 to exit opening 401 ass seen in figure 10 C and Per Col. 11, line 5-12).

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (US Patent 6,034,872) in view of Desikan et al (US Patent Application Publication US 2015/0198372).
Regarding claim 32, Chrysler discloses (figures 9A-12) a heat exchanger, comprising: a first sheet having a first surface (plate 410 with the first surface being the surface of plate 410 facing block 400 as seen in figures 10); a second plate having a second surface (plate 420 with the second surface being the surface of plate 420 facing block 400 as seen in figures 10); 

a first fluid chamber (for fluid in passages 405 and the fluidly connected portions of manifolds 407 and 408) located between the first surface (the surface of plate 410 facing block 400) and the third surface (the surface of block 400 facing plate 410), the first fluid chamber including first flow channels (passages 405) defined by the plurality of corrugations (as seen in figure 10A-10C), and a first manifold fluidly connected to the first flow channels (either of manifolds 407 or 408); and 
a second fluid chamber (for fluid in passages 406 and the fluidly connected portions of manifolds  connected to entrance opening 403 and exit opening 401, per Col. 11, line 5-12) located between the second surface (the surface of plate 420 facing block 400) and the fourth surface (the surface of block 400 facing plate 420), the second fluid chamber including second flow channels (passages 406) defined by the plurality corrugations (as seen in figure 10A-10C), and a second manifold fluidly connected to the second flow channels ( either of the manifold for coolant flowing in entrance opening 403 or the manifold for coolant flowing out exit opening 401 connected to passages 406, per Col. 11, line 5-12), 
wherein the third surface (the surface of block 400 facing plate 410) is sealed to the first surface (the surface of plate 410 facing block 400) around the first chamber and wherein the fourth surface (the surface of block 400 facing plate 420) is sealed to the second surface (the surface of plate 420 facing block 400) around the second chamber (plates are affixed to the 
 wherein each corrugation of the plurality of corrugations extends from a crest joined to the first plate (the walls between passages 406 and plate 410 in figure 10 forms a crest) to a trough joined to the second plate (the walls between passages 405 and plate 420 in figure 10 forms a trough), 
wherein each of the first flow channels (passages 405) extends in a thickness direction of the heat exchanger between one of the troughs and the first surface (the passages 405 lie between the trough, at the walls between passages 405 and surface of plate 420, and the surface of top plate 410 facing block 400), 
wherein each of the second flow channels (passages 406) extends in the thickness direction between one of the crests and the second surface (the passages 406 lie between the crest, at the walls between passages 406 and plate 410,  and the surface bottom plate 420 facing block 400), and 
wherein a portion of each of the first flow channels (405) is at least partially aligned with a portion of one of the second flow channels (406) in the thickness direction (the paths 405 and 406 are aligned in parallel with each other in the thickness direction as seen in figure 10A and 10B), 
wherein each of the plurality of corrugations includes a crest, a trough, and a flank between the crest and the trough (the walls between passages 406 and plate 410 in figure 10 forms a crest, the walls between passages 405 and plate 420 in figure 10 forms a trough and the wall connecting the crests and the troughs form the flanks).
However Chrysler does not disclose that the flank is oriented at an oblique angle to the first surface.
Desikan teaches (figures 1-6)  a cooling plate assembly with first, second, and intermediate plates (the top and bottom surfaces of the tube as seen in figure 5 and 6 and the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the straight flanks of Chrysler, (which are similar to Desikan figure 4A), to be angled flanks as recognized by Desikan. Doing so would provide an alternate configuration of the fluid flow cannels that can modify the cooling performance for a particular application as recognized by Desikan (per paragraph 0056) which would provide a modified level of cooling performance by varying the shape of the corrugations.
Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. ( US Patent 6,034,872) in view of Desikan et al (US Patent Application Publication US 2015/0198372) and  Palanchon (US Patent Application Publication US 2013/0244077 A1).
Regarding claim 33, Chrysler discloses the claim limitations of claim 32 above and Chrysler further discloses the first flow channels (405) define a first plurality of parallel passes (as seen in figure 10A),  however Chrysler does not explicitly  discloses wherein flow directions of adjacent parallel passes of the first plurality of parallel passes is opposite, and wherein the first flow channels define a first return bend between adjacent parallel passes of the first plurality of parallel passes.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the first passages of the heat exchanger of Chrysler to include the serpentine flow paths with fluid in parallel flow paths flowing in opposite directions through a return bend as recognized by Palanchon doing so would allow for the fluid inlets and outlets to be connected on the same side of the heat exchanger as recognized by Palanchon and would a low for insertion into the battery modules  when used for cooling batteries (per paragraph 0084) and would allow for compliance between individual flow sections and the battery (per paragraph 0055 to accommodate variance between adjacent  battery modules).
Regarding claim 34, Chrysler discloses the claim limitations of claim 33 above and Chrysler further discloses the second flow channels (406) define a first plurality of parallel passes (as seen in figure 10A),  however Chrysler does not explicitly  discloses wherein flow directions of adjacent parallel passes of the second plurality of parallel passes is opposite, and wherein the second flow channels define a second return bend between adjacent parallel passes of the second plurality of parallel passes.
Palanchon teaches (figures 1-11) a battery cooling plate heat exchanger (110) wherein flow directions of adjacent parallel passes ( flow paths in fluid chamber regions 124 formed by individual chambers 116(1) -116(6) in figure 3) of the second plurality of parallel passes is opposite (as seen by the flow arrows in figure 3), and wherein the second flow channels define a return bend ( at u turn 126) between adjacent parallel passes of the second plurality of parallel passes (specifically between 116(1) and 116(2) in figure 3).

Regarding claim 35, Chrysler discloses the claim limitations of claim 34 above and Chrysler further discloses wherein the flow direction of a first one of the parallel passes of the first plurality of parallel passes (in flow passages 405) is opposite of the flow direction of a first one of the parallel passes of the second plurality of parallel passes (flow passages 406 flow from  entrance 403 to exit 401, while flow passage 405 flow from manifold 407 to manifold 408 per Col. 11, line 5-12, which is in a direction opposite to each other as seen in figure 10A, which discloses a counter flow orientation ) that is adjacent in the thickness direction to the first one of the parallel passes of the first plurality of parallel passes (a seen in figure 10A).

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Regarding the applicant’s arguments in against Kenney’s applicability to claim 1. Specifically that Kenny does not discloses an intermediate plate with crest and troughs in contact with the first and second plate. The examiner notes that the claims do not require a single unitary intermediate plate  made of only one corrugated sheet and as such the two part intermediate plate of Kenny in the form of plates 24(1) and 24(2) which are between the two cover plates 26, which form the first and second plates, as such an intermediate plate in the combined form of 24(1) and 24(2) with their respective corrugations and attachment to both of .
Regarding the additional arguments against Kenny on pages 11-13 that Kenny does not disclose each of the plurality of nonlinear fluid paths extend in a thickness direction and a width direction where a portion of each of the first plurality of nonlinear fluid flow paths is at least partially aligned with a portion of one of the second nonlinear fluid flow paths in the thickness direction and the width direction of the heat exchanger. The examiner respectfully disagrees and notes that the limitation “at least partially aligned” is a very broad limitation as any form of alignment between the two fluid flow paths could meet the limitation. Additionally since the alignment is modified by the term “partially” the alignment does not even have to be complete. For example if the flow paths were aligned in that they both extended in the same direction at least partially parallel to each other or a portion of the fluid flow paths at least partially overlapped when the a line was drawn through them in the respective direction then in either case the claim limitations would be met. In this case Kenney discloses a portion of each of the first plurality of nonlinear fluid flow paths (passages 40 and 42 in plate 24(1)) is at least partially aligned with a portion of one of the second nonlinear fluid flow paths (passages 40 and 42 in plate 24(2)) in the thickness direction and the width direction of the heat exchanger, where the paths in plate 24(1) and 24(2) are aligned in parallel with each other in the thickness direction as 
Regarding the augments against Chrysler regarding claims 1 and 28 on pages 16-22 that Chrysler does not disclose each of the plurality of nonlinear fluid paths extend in a thickness direction and a width direction where a portion of each of the first plurality of nonlinear fluid flow paths is at least partially aligned with a portion of one of the second nonlinear fluid flow paths in the thickness direction and the width direction of the heat exchanger. The examiner respectfully disagrees and notes that the limitation “at least partially aligned” is a very broad limitation as any form of alignment between the two fluid flow paths could meet the limitation. Additionally since the alignment is modified by the term “partially” the alignment does not even have to be complete. For example if the flow paths were aligned in that they both extended in the same direction at least partially parallel to each other or a portion of the fluid flow paths at least partially overlapped when the a line was drawn through them in the respective direction then in either case the claim limitations would be met. In this case Chrysler discloses a portion of each of the first plurality of nonlinear fluid flow paths (405) is at least partially aligned with a portion of one of the second nonlinear fluid flow paths (406) in the thickness direction and a width direction of the heat exchanger, where the paths 405 and 406 are aligned in parallel with each other in the thickness direction as seen in figure 10A and 10B and the paths 405 and 406 have portions that are aligned with each other in the width direction from left to right in figure 10A and 10B as a line drawn from left to right through the center of plate 400 in figure 10B would cross all of the paths 405 and 406. Therefore for at least these reasons Chrysler in view Palanchon or Abels still discloses the clam limitations of claim 1 and 28 respectively.
Finally regarding the applicant’s arguments regarding claim 32, see page 14-16, filed 12/22/2020, with respect to the rejection(s) of claim(s) 32 under 35 U.S.C. 102 have been fully 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763